Citation Nr: 1613122	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-37 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection of bilateral sensorineural hearing loss.

2. Entitlement to service connection of sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1993 to July 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied service connection for bilateral sensorineural hearing loss.  This case also comes to the Board from a February 2009 rating decision which denied service connection for sinusitis.  

The Board notes that this case was previously remanded by the Board in January 2014 for further development.  That development having been completed, this case is once again before the Board for further appellate review.  

Additionally, the Board notes that the Veteran previously requested a hearing before a travel board.  The Veteran was granted such a hearing, which was scheduled for June 15, 2011.  The claims file reflects that notice of this hearing was mailed to the Veteran, and his representative, on May 13, 2011; however, the Veteran did not present for the hearing.  The Board has also not received any showing of good cause for this failure to present, and so the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  


FINDINGS OF FACT

1. The Veteran has not been shown to have hearing loss manifested by auditory thresholds of 40 decibels (dBs), or greater, in either ear, at any frequency level, during the pendency of this claim.

2. The Veteran has not been shown to have hearing loss manifested by auditory thresholds of 26 dBs, or greater, in at least three frequency levels, during the pendency of this claim.

3. The Veteran's speech recognition scores, using the Maryland CNC test, are above 94 percent.

4. The Veteran has not been shown to have a current disability of sinusitis.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met, as the Veteran does not have a current disability of hearing loss.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2. The criteria for service connection for bilateral hearing loss have not been met, as the Veteran does not have a current disability of sinusitis.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.

In this case, April 2008 and January 2009 letters, sent prior to the respective initial unfavorable decisions of these claims, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, in an April 2006 letter, the Veteran was advised of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  Accordingly, the Board finds that the VA has satisfied its duty to notify the Veteran, as required by the VCAA.

With respect to the VA's duty to assist the Veteran with these claims, a review of the record reveals that the Veteran's service treatment records have been obtained, as have the Veteran's post-service VA medical records and any identified private treatment records.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA medical examinations of his hearing in May 2008 and June 2014, and the Veteran was afforded VA medical examinations of his sinuses in January 2009 and June 2014.  The Board finds that such VA examinations, and accompanying opinions, are adequate to decide the issues, as they are predicated on an interview with the Veteran; a review of the record, to include his service and post-service treatment records with diagnostic testing results; and a direct physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

As stated above, this matter was also previously remanded by the Board in January 2014, in order to obtain VA medical examinations of the Veteran's hearing loss and sinuses.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

To that end, the Veteran was provided the June 2014 VA examinations of his hearing and sinuses.  Included in these examination reports are a discussion of the Veteran's current condition, including objective testing of his hearing and sinuses.  These reports also include a discussion of the direct physical examination of the claimant and an opinion as to the Veteran's medical diagnoses, and the presence of any etiological connection between those disabilities and the Veteran's service.  Accordingly, the Board finds that there has been substantial compliance with the directives of the January 2014 remand order.  Given the foregoing, the Board finds that the VA has satisfied its duty to assist the Veteran, as required by the VCAA.

II. Analysis

In this case, both of the Veteran's claims are for service connection of specific disabilities.  Service connection may be granted when the record shows the existence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (Court) has held that a current disability exists when the Veteran either has a disability at the time he files his claim for service connection, or when the Veteran was recently diagnosed with a disability, prior to his filing of a claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   

In deciding these claims, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay evidence is competent only if it is provided by a person who has knowledge of the facts or circumstances and it conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2).  As such, the Veteran is not competent to opine on the causes or interrelations of his disabilities, as those matters cannot be observed by a lay person and require medical training and expertise.

Finally, the Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Entitlement to Service Connection of Bilateral Hearing Loss.

The first of the Veteran's claims is that he now experiences hearing loss in both ears, for which he is seeking service connection.  However, in cases of claims for hearing loss, a "current disability," for the purposes of service connection, exists only when the auditory threshold in any of the tested frequencies (500, 1000, 2000, 3000, 4000 Hertz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies (500, 1000, 2000, 3000, or 4000 Hertz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Accordingly, in this case the Veteran must establish that at the time he filed his claim, or recently before, he had hearing loss of the severity required by 38 C.F.R. § 3.385.  

The Veteran filed his claim for hearing loss in April 2008.  The record in this case contains several audiological examinations of the Veteran, including examinations which were conducted between September 2005 and June 2014.  These examinations yielded the following results:  

Exam Date: September 2005
HERTZ
500
1000
2000
3000
4000
Average
Speech Discrimination
Right Ear
15
10
15
25
20
17
N/A
Left Ear
20
20
25
25
20
22
N/A

Exam Date: June 2006
HERTZ
500
1000
2000
3000
4000
Average
Speech Discrimination
Right Ear
15
15
10
30
20
18
N/A
Left Ear
15
30
25
25
20
23
N/A

Exam Date: December 2007
HERTZ
500
1000
2000
3000
4000
Average
Speech Discrimination
Right Ear
20
15
20
25
15
19
N/A
Left Ear
15
20
20
25
10
18
N/A

Exam Date: March 2008
HERTZ
500
1000
2000
3000
4000
Average
Speech Discrimination
Right Ear
20
15
20
25
15
19
N/A
Left Ear
15
20
20
25
10
18
N/A



Exam Date: April 2008
HERTZ
500
1000
2000
3000
4000
Average
Speech Discrimination
Right Ear
15
15
10
25
20
17
N/A
Left Ear
15
20
25
20
20
20
N/A

Exam Date: May 2008
HERTZ
500
1000
2000
3000
4000
Average
Speech Discrimination
Right Ear
20
15
15
30
25
21
N/A
Left Ear
15
20
25
25
25
22
N/A

Exam Date: June 2014
HERTZ
500
1000
2000
3000
4000
Average
Speech Discrimination
Right Ear
10
15
5
30
25
17
100%
Left Ear
15
20
20
30
20
21
100%

As these examinations reveal, at no time since September 2005 has the Veteran demonstrated auditory thresholds of 40 dBs or higher.  In this time, the Veteran has also not demonstrated auditory thresholds which are above 26 dBs for three or more frequencies at a time.  Additionally, the Veteran has never been shown to have speech discrimination, using the Maryland CNC test, of 94 percent or lower.  Accordingly, at no time during the pendency of this claim, or recently before this claim was initiated, does the record show hearing loss in either ear sufficient to qualify as a current disability, for VA purposes, and so the criteria for service connection for hearing loss have not been met.  See 38 C.F.R. §§ 3.303, 3.385. 

B. Entitlement to Service Connection of Sinusitis.

With respect to the Veteran's claim for sinusitis, the Veteran has alleged in the record that he now suffers from sinusitis, which arose after the Veteran's nose was fractured during an in-service incident.  The Board does note that the Veteran was previously service connected for the status post nose fracture, with deviated septum, rhinitis, and periodic epistaxis.  Accordingly, it is well established in the record that the Veteran did have an in-service injury of the kind he alleges with respect to this claim, and so the record must establish that the Veteran has a current diagnosis of sinusitis and that a relation exists between the Veteran's in-service nose fracture, or any other aspect of his service, and his current diagnosis of sinusitis.  

The Veteran's in-service nose fracture occurred in March of 1998 during a game of football.  A radiographic examination from that time showed a fracture of the midshaft of the nasal bone, with a deviation in the Water's view.  However, this radiographic examination also showed that "paranasal maxillary sinuses were unremarkable."

The Veteran was next examined in April 1999, as part of a regular service department physical examination.  At that time, the Veteran reported that he was in good health, and that he had never had sinusitis.  The examiner also found the Veteran's nose to be normal during physical examination.  

The Veteran's medical records from this point do not contain evidence relating to the Veteran's sinuses until his service department separation examination in March 2008.  At that time, the Veteran reported that while he was deployed in Iraq he did take Claritin because of the dust, and that he currently experienced bloody sinuses.  However, the Veteran also reported that he had not had sinusitis, hay fever, or chronic colds.  

In May of 2008 the Veteran was seen by a VA medical examiner, at which time he related that he was experiencing epistaxis with rhinitis and "some sinusitis problems."  However, at that time the Veteran showed no bone pain over the nasal area, and he denied any frontal or maxillary pains.  The Veteran also denied any bitemporal headache pains.  Further, during physical examination, the examiner found the Veteran to have "mild bilateral rhinitis, and also a mild inferior type turbinitis, and also some mucosal swelling is noted," but the examiner found no "frontal or maxillary sinusitis" during his examination.  The Veteran was then diagnosed with "status post nasal fracture, deviated nasal septum, and epistaxis, sinusitis, on treatment."

Then in November 2008 the Veteran underwent another radiographic examination of the sinuses.  This multiplanar CT imaging found minimal inferior right maxillary sinus mucosal thickening, with minimal anterior right ethmoid air cell mucosal thickening.  This imagining also found a small bone island just superior to the right frontal sinus, but noted that the remainder of the osseous structures were unremarkable.  This report was then interpreted by a VA physician who diagnosed the Veteran with a deviated septum and rhinosinusitis.

The Veteran was next examined in January 2009 by a VA medical examiner.  At that time, the examiner conducted an x-ray examination of the Veteran's sinuses, in addition to reviewing the Veteran's medical records.  The examiner found that this x-ray examination was "grossly similar to the prior [examination]."  The examiner also found during his examination of the Veteran's nose that the Veteran has a 30 percent obstruction of the right nares, with no obstruction of the left.  The Veteran's nasal mucosa was also found to be normal, and his sinuses were nontender and transilliminate normally.  After this examination, the examiner stated that "there is insufficient clinical evidence to establish a diagnosis of sinusitis at any time."

In May 2009 the Veteran was once again examined at a VA medical facility, and he demonstrated no sinus tenderness.  Furthermore, in June 2010 an x-ray of the Veteran's nasal bones showed normal findings.  

The Veteran was also examined in July 2014 by a VA medical examiner, as ordered by the January 2014 remand.  During this examination, the Veteran explained that he had stopped going to the doctor for nasal problems after 2008 because he understood the doctors to be telling him that nothing more could be done for his condition.  The Veteran also reported that during service he was given a nasal saline spray, and that he previously was given a prescription for Flonase, in addition to the Claritin that he reported on his separation examination.  In light of these reports, the examiner stated in his report that Claritin is an antihistamine which is used for allergic rhinitis, and that the Veteran's prescription for Flonase and a saline spray "implies a diagnosis of allergic rhinitis." 

The Veteran also explained during this examination that between 2008 and 2014 he had treated himself with nasal saline rinses and Claritin.  The Veteran reported that he was unsure of the effect the Claritin had on his symptoms.  Then, upon direct physical examination of the Veteran, the examiner found no facial tenderness, swelling, or redness over the sinuses.

The examiner also conducted a CT scan of the Veteran's nose.  This examination found that the Veteran's frontal sinuses were clear and there was a mild mucosal thickening in the right frontoethemoid recess, as well as along the anterior aspect of the left sphenoid.  The Veteran's maxillary antra were clear, and there was no fluid in the paranasal sinuses.  This was interpreted as not suggesting "acute or chronic sinusitis."  Finally, the examiner asked the Veteran to define sinusitis, rhinitis, and hay fever.  The Veteran's response demonstrated to the examiner "a clear misunderstanding of the definition" of the conditions.

After this examination was complete, the examiner opined that the Veteran's claimed condition was less likely than not incurred in, or caused by, the claimed in-service injury.  The examiner explained that the Veteran did not have sufficient evidence of a current chronic sinusitis because he did not have characteristic marked and bilateral mucosal thickening, facial pressure, or an impairment of the sense of smell.  

The examiner also addressed the conflicting diagnoses in the record of rhinosinusitis by explaining that chronic rhinosinusitis has, historically, lacked a clear definition, but that the diagnosis is now understood to require marked and bilateral mucosal inflammation.  The examiner then noted the Veteran's radiographic examinations showing only minimal thickening, which is not characteristic of sinusitis.  Thus, the examiner explained that he believed the conflicting diagnoses in the record to be in error, given the current requirements of rhinosinusitis.

This being the most relevant and salient evidence in the case, the Board finds that service connection for sinusitis is not warranted in this case, as the weight of the evidence suggests that the Veteran does not have a current disability of sinusitis.  The Board recognizes the Veteran's contention that he does suffer from sinusitis.  However, as was properly noted by the July 2014 examiner, while the Veteran is qualified to provide information as to the manifestations, symptoms, and effects of his disabilities, he is not qualified to provide a medical diagnosis of the disability.  This is particularly important given the Veteran's apparent confusion relating to sinusitis and rhinitis, as can be seen by the Veteran's repeated attestations in the record that he has never had sinusitis.  

The Board is also aware of the May 2008 diagnosis of "status post nasal fracture, deviated nasal septum, and epistaxis, sinusitis, on treatment."  However, this diagnosis carries lower probative weight in this case because the report that accompanies this diagnosis details that the Veteran showed no bone pain over the nasal area, and he denied any frontal or maxillary pains or any bitemporal headache pains.  Further, during physical examination, the examiner no "frontal or maxillary sinusitis" during his examination.  As such, this report itself does not appear to adequately support the diagnosis contained therein, and so it carries lower probative weight.  

Similarly, the November 2008 diagnosis of rhinosinusitis also carries low probative weight in this case, in light of the explanation provided by the July 2014 examiner, as detailed above.  Given that a diagnosis of chronic sinusitis is now understood to require marked and bilateral thickening, which has never been found in the record, this diagnosis carries low probative weight in this case.  This is particularly true given that the Veteran has already been diagnosed with, and service connected for, rhinitis after his nasal fracture.  

That said, the January 2009 medical examiner's opinion that the record contained "insufficient clinical evidence to establish a diagnosis of sinusitis at any time" is more probative in this case.  This opinion was formed after a direct examination of the Veteran, which included a radiographic examination of his nasal passages.  Such a detailed examination provides the examiner with greater information on which to form an opinion, and so his statement carries greater credence.  Moreover, this opinion appears not to conflate the Veteran's rhinitis and any alleged sinusitis, as can be seen by the examiners specific division of those two impairments in his diagnoses.  

Still, the July 2014 examiner's opinion carries the greatest weight in deciding this case.  This opinion was accompanied by an exceedingly detailed physical examination of the Veteran, which included a review of the Veteran's medical records.  Additionally, this opinion was also accompanied by evidence of the Veteran's understanding of the relevant conditions, and a detailed explanation of the medical requirements of sinusitis.  Such a detailed and thorough examination, accompanied by a thorough explanation of the signs of sinusitis as it relates to the record, carries great probative weight in reaching this decision.  

Taken together, the weight of the evidence in the record indicates that the Veteran does not have a current disability of sinusitis, and that he has not had any such disability at any point.  As noted above, to the extent that the record does show a diagnosis of rhinitis, that disorder is already subject to service connection.  The Board is aware of the VA's obligation to provide the Veteran with the benefit of the doubt in situations where there is an approximate balance of positive and negative evidence on a material issue, such as this one.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Yet, the evidence on this question does not appear to be in an approximate balance.  The weight of the evidence suggests that the Veteran does not have a current disability of sinusitis, and so service connection of that disability is not warranted.  


ORDER

Service connection of bilateral sensorineural hearing loss is denied.

Service connection for sinusitis is denied.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


